Exhibit 99.6 (Text of graph posted to Ashland Inc.'s website concerning Ashland Hercules Water Technologies gross profit) 3 Month Rolling Average (%)* 2006 2007 2008 2009 2010 January 48.2 39.1 38.1 30.5 36.2 February 47.5 38.4 36.4 31.6 March 47.2 38.8 37.3 32.6 April 46.8 39.6 36.9 34.6 May 46.6 39.6 37.8 36.3 June 45.5 38.2 37.2 34.7 July 42.3 39.3 37.1 35.7 August 39.6 39.0 36.2 34.8 September 38.4 39.7 32.9 36.7 October 38.7 39.0 33.0 36.1 November 39.9 39.8 31.5 36.0 December 40.3 39.3 32.5 36.6 12 Month Rolling Average (%)* 2006 2007 2008 2009 2010 January 47.6 41.0 39.0 34.0 35.6 February 47.4 40.5 38.7 33.1 March 47.4 40.2 38.6 33.0 April 47.2 39.8 38.3 33.0 May 47.2 39.4 38.3 33.2 June 46.9 38.9 38.4 32.7 July 45.7 39.2 37.8 33.2 August 44.5 39.2 37.5 33.3 September 43.7 39.2 36.7 33.9 October 43.0 39.3 36.3 33.9 November 42.4 39.2 35.3 34.7 December 41.9 39.0 34.8 35.2 *NOTE: Information from October 2008 and prior does not include the Paper Technologies and Ventures operations of Hercules acquired on November 13, 2008. The calculated gross profit percentages for November and December of 2008 exclude the impact of purchaseaccounting inventory step-up adjustments.
